THOMPSON, Judge.
Alfred L. Jacobs appeals the summary denial of his post-conviction motion filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm without prejudice to Jacobs’ filing a petition for writ of habeas corpus in this court in compliance with Florida Rule of Appellate Procedure 9.140(j). See Gibbs v. State, 695 So.2d 949 (Fla. 4th DCA 1997) (holding that rule 9.140(j) provides that petitions seeking belated appeals be filed in the appellate corut to which the appeal was or should have been taken).
AFFIRMED without prejudice.
W. SHARP and ANTOON, JJ., concur.